Title: John Adams to C. W. F. Dumas, 29 [30] March 1785
From: Adams, John
To: Dumas, C. W. F.


        
          Sir:
          Auteuil 29 [30] March 1785
        
        last night on my return from Versailles and the Sight of the gallant young Duke of Normandy. I found your Favour of the eighteenth with its Enclosures which I delivered as soon as I had read it to our Secretary Mr Humphreys as I propose to do all of your future

letters to be by him transmitted regularly every Month, with our Dispatches to Congress, who are now Sitting at New york with his Excellency Richard Henry Lee Esqr: at their Head as President and His Excellency John Jay Esqr their Secretary of foreign affairs.
        I thank you Sir for your Care in procuring the Information from Mr Bisdom and Mr Vander Hope respecting the Presents usually made by the Republic to the Barbarians, which I have communicated to my Colleagues and it is put upon our Book, and transmitted to Congress.—
        I think that Miss Van Berckel, will be in no danger from the Barbaresques, in the Way She is going, and I beleive there is much less danger in any other route than is represented in the English Papers—which abound with Lies frabricated by Scheming Insurers, whose Robberies are not less detestable than those of the Affricans, for Fraud is even more wicked than violence—. we have no Information of any American Vessels taken, excepting one, by the Emperor of Morocco who has promised that no more Shall be taken untill Congress can send him a Consul which he desires.
        I congratulate you on Madame Dumas’s Convalescence. My family join in thanks to you for your Polite attention and in sincere Wishes for Mrs Dumas’s perfect Health. the Duke and Duchess de la Vauguyon enquired kindly after your welfare yesterday, and were very sorry to hear from me of Madam Dumas’s Indisposition
        With great Regard sir your most obedient / and humble sert—
      